DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 21 October 2020, in the matter of Application N° 16/082,705.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-18 are pending, where claims 9-17 remain withdrawn from consideration.
Claim 7 has been canceled.  Claim 18 has been added.  Support for the newly added claim is found in the instant specification (see e.g., Example 6).
Claims 1-6 and 8 have been amended.  Of particular note is that the phrase “self-assembled nanoparticle-releasing” is added to each of claims 1-6 in the preamble.  The microneedle structure is clarified as being soluble.  Claim 1 is further clarified as structurally being in the form of a dissolvable microneedle which comprises a uniform particle mixture of an amphiphilic block copolymer and a drug.  The claim additionally newly recites the resulting property that upon insertion and dissolution of the microneedle, the contents will self-assemble as drug-loaded nanoparticles upon release.  The amendments are supported and add no new matter.
Thus, claims 1-6, 8, and 18 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.
Withdrawn Rejections
Rejection under 35 USC 112
Applicants’ amendment to claim 1 is adequate in overcoming the previously raised indefiniteness rejection.  Said rejection is withdrawn.

New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Newly added claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As amended, claim 1 recites that the composition will contain “a drug.”  Newly added claim 18 recites that the “drug is selected from the group consisting of a hydrophilic drug, hydrophobic drug, and a mixture thereof.” [emphasis added]
The emphasized text is the portion of claim which is considered to fail to further limit the recitation of claim 1.  Therein, claim 1 recites the use of a singular drug within the composition and therefore precludes the presence of a second drug.
Applicants may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 23 July 202 since the art which was previously cited continues to read on the amended and newly recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 10-2011-0065361A; also published as WO 2011/071287 A2; ISR/IDS reference of record; machine translation attached) [emphasis added to reflect added/canceled claims].
As amended, claim 1 recites a composition which is a “self-assembled nanoparticle-releasing soluble microneedle structure, comprising a mixture of a biocompatible amphiphilic block copolymer and a drug, wherein the biocompatible amphiphilic block copolymer and the drug are uniformly mixed.  The claim additionally and newly recites the property that when inserted into the body, the microneedle structure dissolves, and the biocompatible amphiphilic block copolymer release therefrom is self-assembled to form drug-loaded nanoparticles.
Regarding the newly added property, the Examiner will broadly and reasonably consider and showing in the art of dissolvable microneedles containing any such polymer meeting the recited definition and a drug as meeting the recited property.  The broadest reasonable interpretation of the amended composition is a dissolvable microneedle which contains therein, a uniform mixture of biocompatible amphiphilic block copolymer and drug particles.
Park discloses microneedle structures which comprise hydrogel particles that swell upon contact with water (see e.g., claim 1; Figure 1):

    PNG
    media_image1.png
    326
    708
    media_image1.png
    Greyscale


Claim 2 discloses that the hydrogel particles and microneedle material will be made using materials which are different from one another.  Claim 4 teaches that the microneedle matrix material will comprise such biodegradable polymers as polyethylene glycol (PEG), whereas claim 5 teaches that the hydrogel particles will be formed using such polymers as PEO-PPO-PEO terpolymers.
The disclosure provided by claim 5 is considered to teach the limitations recited by instant claims 2 and 3.  Therein, while the polymer is taught as being a “terpolymer,” said terpolymer comprises the triblock copolymer of PEO-PPO-PEO (aka poloxamer core formula).
The reference additionally teaches the limitations of the active agent.  Therein, the active agent is disclosed as being a “pharmaceutically, medically or cosmetically, such as a small molecular weight compound (chemical compound), an active substance such as a protein or an antibody, a vaccine or a cosmetic ingredient.”  See page 2/6 of the attached machine translation (13th full passage on the page).  The passage which immediately follows provides more specific active compounds which are encompassed by the practiced invention.  Passage 15 on page 2/6 of the reference discloses that the “active material may be present around the hydrogel particles in the matric of the microneedle and may also be present with the hydrogel particles.”  This is considered to teach the skilled artisan that the active ingredient(s) of choice may be located anywhere within the overall microneedle structure.
The foregoing is thus considered to teach the limitations recited in claims 1-4.
The limitations recited by claim 5 require that the total content of the drug ranges from 0.0001-50% by weight of the structure.
Though the reference does not expressly teach a percent range for the available active agents, it does teach and suggest in Example 4 in evaluating the mechanical strength of the hydrogel particles, that the tested microneedles comprised 50% by weight of the hydrogel particles.  This is considered to suggest to a person of ordinary skill in the art that the remaining 50% by weight of the filled needles could be directed to at least one active agent to fill in and among the hydrogel particles as shown in the above Figure.  Such is considered to teach the upper limit of the recited range of claim 5.
Additionally, the Examiner notes the teachings of Example 5 which disperses hydrogel particles (e.g., 50 mg of particles per Example 2) in a 1 mM solution of calcein (622.53 g/mol).  Though the solvent of the active solution is not discussed, the solution is disclosed as being the water-soluble drug model.  Therefore, absent evidence to the contrary, the Examiner presumes that the solvent is water (density = 1 g/mL; 1000 g/L).  Stoichiometric conversion from nM to mass per mass, the Examiner notes that the solution has a concentration of 0.062253g calcein per 100 g of water or a concentration of about 0.062 wt%.
Such is considered to teach and suggest the lower end of the recited concentration range.
The disclosure of materials used to prepare the microneedle matrix as presented in claim 4 (see also pg. 2/6, 12th full passage) are considered to meet the limitations recited by instant claim 6.
Lastly, the “self-assembled” limitation is discussed above as being considered a product-by-process limitation.  Therein, as the reference discloses the hydrogel particles as having a preferred diameter in the hundreds of nanometers (see pg. 2/6, 11th full paragraph), the Examiner respectfully maintains that how the nanoparticles are formed does not contribute to the overall patentability of the claimed composition.
However, as is also understood from Applicants’ instant specification (see e.g., Example 2) polymers which may be used inside the microneedles are defined as possessing the property of “self-assembly.”  In the instant case, Applicants are noted as defining Pluronic F127 (poloxamer 407) as being one such polymer that will self-assemble.
As the Examiner has provided a showing in the reference that the hydrogel particles may be formed using a polymer comprising PEO-PPO-PEO polymers, it is respectfully advanced that the disclosure of this polymer carries with it the definitive property of “self-assembly” as well.  MPEP §2112.01(II) states that “[p]roducts of identical chemical composition cannot have mutually exclusive properties” and that “[a] chemical composition and its properties are inseparable.”  Thus, the reference is considered to teach and suggest the limitations of the instant claims.
The nanoparticle size limitations recited in claim 8 are disclosed as discussed above.
 Thus, based on the teachings of the reference, it is immediately apparent that one of ordinary skill in the art would have had a more than a reasonable expectation of success in producing the instantly claimed composition.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1-6, 8, and 18 under 35 USC 103(a) as being unpatentable over the teachings of Park et al. have been fully considered but they are not persuasive.
Applicants traverse the rejection on the grounds that the composition disclosed by Park and that which is instantly claimed are compositionally and structurally distinct.
The Examiner, in response, respectfully submits that they are not.
Applicants assert that one such structural distinction is that the hydrogel of Park is prepared as particles first, and then mixed with the drug and the matrix to prepare the microneedle in order to maximize the effect of the swelling of the hydrogel.  Based on this, it is Applicants’ position that the two microneedles operate using two distinct modes of action.
Contrary to the assertion, the Examiner maintains that the composition recited in the claims is read on and rendered prima facie obvious by the teachings of Park.
Therein, the microneedle structure is not precluded from the claimed invention.  Additionally, the particles of polymer (e.g., PEO-PPO-PEO terpolymer) and drug are uniformly mixed together within the confines of the microneedle prior to the needles’ insertion into the skin.  The microneedles, upon insertion into the skin then release both the polymer and drug.
Having also considered Applicants’ alleged differences between the claimed and disclosed inventions, as summarized in the Table in the Remarks, the Examiner notes that Applicants’ characterization of the “material,” physical structure,” and “drug” with respect to the claimed or disclosed inventions are not commensurate in scope with the recited limitations.
First, Applicants characterize the material of Park as being a hydrogel and the material of the claimed invention as “biocompatible amphiphilic block copolymer.”  The Examiner respectfully maintains that PEO-PPO-PEO terpolymer, a material disclosed as being used to compose the hydrogel particles contained within the microneedles reads on this limitation.  As such, Applicants’ attempt to distinguish the instant invention over Park on this basis is not persuasive.
Second, Applicants characterize the physical structure of the instantly claimed composition as “the copolymer [being] uniformly dispersed in a molecular level in a mixture with a drug.”  What is actually recited in the claim is that the copolymer and drug exist in a uniform mixture in the structure of a microneedle.  Furthermore, it appears that Applicants attempt to show (in traversal of the now withdrawn indefiniteness rejection) that the instant microneedle composition is made in a different manner than is shown by Park.  Be that as it may, this argument is not persuasive because: (1) the claims recite no product-by-process limitations and (2) the structural limitations asserted by Applicants are not present in the instant claims.
Thus, in response to Applicants’ argument that the references fail to show certain features of the instant invention, it is noted that the features upon which Applicants rely (i.e., the argued physical structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In the instant case, it appears that Applicants argue that the needle itself is formed by casting a solution of the polymer and drug as opposed to filling a microneedle structure with particles of the polymer and drug.  The instant claims do not make this distinction and thus this argument is not persuasive.
Lastly, Applicant asserts that Park is only applicable to hydrophilic drugs whereas the instant composition can incorporate hydrophilic, hydrophobic, or a mixture of both types of drugs.
Having considered the instant limitations, the Examiner respectfully submits that this argument is immaterial as the instant claims can embody and therefore be read on by hydrophilic drugs alone.  Further consideration of Park reveals that the drug may be defined by compounds which are hydrophilic, hydrophobic, or both.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained and extended to include newly presented claim 18.

All claims under consideration remain rejected; no claims are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615